'Appeal unanimously dismissed, without costs. Memorandum: Under the order appealed from petitioner’s application to the Town Board is remanded to the board to take proof at a new hearing and to make a determination on the proof presented. Such further action as directed requires the exercise of quasi-judicial responsibility with respect to the issues and, therefore, it is not ministerial in character. (See Matter of American Holding Corp. v. Murdock, 6 A D 2d 596.) The order being intermediate and not final, is not appealable as of right but only upon obtaining leave to appeal (CPLR 5701, subd. [b], par. 1; subd. [c]). (Appeal from order of Brie Special Term remanding article 78 proceeding to Town Board.) Present — Del Vecchio, J. P., Marsh, Witmer and Simons, JJ.